DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 12 January 2022.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-12 remain pending in the application.  Claims 1 and 8 are independent.


Specification/Claim Informality Objections
In claim 8, line 4, “the NAND-type flash memory chip” (singular) should be --a NAND-type flash memory chip of the plurality of NAND-type flash memory chips--.  Appropriate 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,517,129 A (“MATSUI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, MATSUI discloses a semiconductor storing apparatus comprising a plurality of memory chips (e.g., Chip 1/ Chip 2 in Fig. 7), wherein each of the memory chips comprises: 
a readout part (e.g., including 13/ 23 in Fig. 7) performing a continuous readout (e.g., with reference to a continuous readout in Fig. 2, as applied to Chip 1/ Chip 2 in Fig. 7; also, with reference to a continuous readout associated with Data #1/ Data #2 in Fig. 8); 
an output part (e.g., including 14/ 24 in Fig. 7) outputting data readout from the readout (e.g., Data #1/ Data #2 in Figs. 7 and 8) to an output bus (e.g., Data Bus in Fig. 7) synchronously with a clock signal (e.g., Clock in Figs. 7 and 8); and 
a detecting part (e.g., including detecting *CS#1/ *CS#2, Clock and 11/ 21 in Figs. 7 and 8) detecting if a readout [location] read out by the readout part is a final [location] of the memory chip (e.g., the detection associated with (1) in the example of Fig. 8 represents detecting a final/ last location of Chip 1, before continuing/ transitioning with the readout at (2) in another Chip 2, with reference to the detection associated with (2) being in another Chip 2),
wherein the output part (including 14/ 24 in Fig. 7), under a condition that the continuous readout between the memory chips is performed by the readout part (the continuous readout associated with Data #1/ Data #2 in Fig. 8 between Chip 1 and Chip 2 in Fig. 7, respectively) and the final [location] of the memory chip is detected by the detecting part (the final/ last location of Chip 1 detected at (1) in the example of Fig. 8, before continuing/ transitioning with (2) in anther Chip 2), outputs data of the final [location] (Data #1 in Fig. 8) through a first output impedance (e.g., associated with (3) for Data #1 in Fig. 8, using 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5), and then outputs or holds the data of the final page through a second output impedance (e.g., associated with (4) for Data #1 in Fig. 8, using 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5) higher than the first output impedance (e.g., with reference to column 3, lines 11-19 “The output buffer 6B, of low driving ability, … have high ohmic resistance when compared to those in the output buffer 5B” and “The output buffer 5B, of high driving ability, … have lower ohmic resistance”).
MATSUI does not disclose that the above memory chips are NAND-type flash memory 
However, synchronous NAND-type flash memory chips operating in page mode (i.e., accessing a row of memory cells in a memory block) were common and well known in the art, providing a high-capacity high-throughput non-volatile storage capability in a synchronous system.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use synchronous NAND-type flash memory chips operating in page mode for the memory chips of MATSUI, such that the [location] would be a page, since such memory chips were common and well known in the art, providing a high-capacity high-throughput non-volatile storage capability in a synchronous system.

Regarding claim 2, MATSUI, as modified above, discloses the semiconductor storing apparatus according to claim 1, wherein: 
the output part comprises: a first output buffer having the first output impedance (e.g., 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5); and 
a second output buffer having the second output impedance (e.g., 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5); 
wherein the output part selectively operates the first output buffer or the second output buffer based on a detecting signal from the detecting part (e.g., Control in Fig. 3).

Regarding claim 3, MATSUI, as modified above, discloses the semiconductor storing 
the output part responds to the final page being detected (the detection associated with (1) in the example of Fig. 8), operates the first output buffer in a first period (e.g., associated with (3) for Data #1 in Fig. 8), and operates the second output buffer in a second period after the first period (e.g., associated with (4) for Data #1 in Fig. 8).

Regarding claim 5, MATSUI, as modified above, discloses the semiconductor storing apparatus according to claim 1, wherein
the plurality of NAND-type flash memory chips includes a first NAND-type flash memory chip (e.g., Chip 1 in Fig. 7, as modified above) and a second NAND-type flash memory chip (e.g., Chip 2 in Fig. 7, as modified above), 
when a period of outputting the data of the final page of the first NAND-type flash memory chip (e.g., Data #1 in Fig. 8, as modified above) partially overlaps a period of outputting the data of the start page of the second NAND-type flash memory chip (e.g., partially overlaps with Data #2 in Fig. 8, as modified above), the data of the final page is output to the output bus through the second output impedance (associated with (4) for Data #1 in Fig. 8, using 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5, as modified above) and the data of the start page is output to the output bus through the first output impedance (associated with (5) for Data #2 in Fig. 8, using 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5, as modified above).

Regarding claim 7, MATSUI, as modified above, discloses the semiconductor storing 
the plurality of NAND-type flash memory chips have the same configuration (see Chip 1 and Chip 2 in Fig. 7, as modified above), and the plurality of NAND-type flash memory chips are respectively connected to a shared external terminal (e.g., associated with Data Bus in Fig. 7, as modified above).

Regarding independent claim 8, MATSUI, as modified above (with reference to the rejection of claim 1 above) discloses a readout method for a semiconductor storing apparatus, the semiconductor storing apparatus comprising a plurality of NAND-type flash memory chips (e.g., Chip 1/ Chip 2 in Fig. 7, as modified above, with reference to the rejection of claim 1 above), the readout method comprising: 
a first step, detecting a final page of [a] NAND-type flash memory chip [of the plurality of NAND-type flash memory chips] read out (e.g., including detecting *CS#1, Clock and 11 in Figs. 7 and 8, associated with (1) in the example of Fig. 8, which represents detecting a final/ last location of Chip 1, before continuing/ transitioning with the readout at (2) in another Chip 2, with reference to the detection associated with (2) being in another Chip 2, as modified above) when a continuous readout is performed between the plurality of NAND-type flash memory chips (e.g., the continuous readout associated with Data #1/ Data #2 in Fig. 8 between Chip 1 and Chip 2 in Fig. 7, respectively, as modified above) synchronously with a clock signal (e.g., Clock in Figs. 7 and 8); and 
a second step, responding to the final page being detected (the final/ last location of Chip 1 detected at (1) in the example of Fig. 8, before continuing/ transitioning with (2) in another Chip 2, as modified above) and the continuous readout being performed (the continuous readout associated with Data #1/ Data #2 in Fig. 8), outputting data of the final page to an output bus through a first output impedance (e.g., associated with (3) for Data #1 in Fig. 8, using 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5, as modified above), and then outputting or holding the data of the final page to the output bus through a second output impedance (e.g., associated with (4) for Data #1 in Fig. 8, using 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5, as modified above) higher than the first output impedance (e.g., with reference to column 3, lines 11-19 “The output buffer 6B, of low driving ability, … have high ohmic resistance when compared to those in the output buffer 5B” and “The output buffer 5B, of high driving ability, … have lower ohmic resistance”).

Regarding claim 9, MATSUI, as modified above, discloses the readout method according to claim 8, wherein: 
the second step outputs the data of the final page through a first output buffer in a first period (e.g., associated (3) for Data #1 in Fig. 8, using 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5, as modified above), and outputs or holds the data of the final page through a second output buffer in a second period (associated with (4) for Data #1 in Fig. 8, using 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5, as modified above) after the first period (after the period associated with (3) in Fig. 8).

Regarding claim 11, MATSUI, as modified above, discloses the readout method according to claim 8, wherein
(e.g., Chip 1 in Fig. 7, as modified above) and a second NAND-type flash memory chip (e.g., Chip 2 in Fig. 7, as modified above), 
when a period of outputting the data of the final page of the first NAND-type flash memory chip (e.g., Data #1 in Fig. 8, as modified above) partially overlaps a period of outputting the data of the start page of the second NAND-type flash memory chip (e.g., partially overlaps with Data #2 in Fig. 8, as modified above), the data of the final page is output to the output bus through the second output impedance (associated with (4) for Data #1 in Fig. 8, using 16/ 26 in Fig. 7, with low driving ability; also, with reference to 6B in Figs. 3 and 5, as modified above), and the data of the start page is output to the output bus through the first output impedance (associated with (5) for Data #2 in Fig. 8, using 15/ 25 in Fig. 7, with high driving ability; also, with reference to 5B in Figs. 3 and 5, as modified above).


Allowable Subject Matter
Claims 4, 6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.  See, for instance, the previous Office action dated 15 October 2021 (page 10).


Response to Arguments
Applicant’s arguments in Remarks, filed 12 January 2022, have been considered.
First, it is noted that the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification (see MPEP 2111 and 2111.01).  
At the top of page 12 of Remarks, the applicant argues that:
Matsui does not try to solve the problem related to the continuous readout in the NAND-type flash memory. In addition, the description of Matsui is silent about the continuous readout between the chip 1 and chip 2 (shown in FIG. 7 of Matsui); and Matsui does not teach that the Data#1 and Data #2 in Fig. 8 are associated with the continuous readout. Therefore, Matsui fails to teach "wherein the output part, under a condition that the continuous readout between the plurality of NAND-type flash memory chips is performed by the readout part..." (emphases by the applicant).

At the bottom of page 12, the applicant further argues that:
referring to Matsui's FIG. 8 … and col. 4, lines 39-45 …, the data#1 from Chip 1 will be outputted by the output buffer 15 or 16 based on the logic state of the clock signal CLOCK. Particularly, when the clock signal CLOCK is high, data#1 is outputted through the output buffer 15; and when the clock signal CLOCK is low, data#1 is outputted through the output buffer 16. Matsui does not determine the output buffer 15 or 16 to output data #1 based on (i) continuous readout is performed between the plurality of NAND-type flash memory chips and (ii) the final page of the chip 1 is detected (emphasis by the applicant).

In response, the term “continuous readout” which is broadly recited in the claim is given its broadest reasonable interpretation, in the absence of further distinguishing details in the claim, to include the continuous readout of Data #1 and Data #2 between Chip 1 and Chip 2, respectively, in Figs. 7 and 8 of Matsui.  As such, Matsui discloses a “condition” in which a continuous readout of Data #1 and Data #2 is performed between Chip 1 and Chip 2 in Figs. 7 and 8.  
continuous readout in Fig. 8 of Matsui represents detecting a final/ last location of Chip 1, before continuing/ transitioning with the readout at (2) in another Chip 2, with reference to the detection associated with (2) being in another Chip 2.
Therefore, under such condition, Data #1 associated with (1) in Fig. 8 of Matsui, as the final/ last location data of Chip 1, is outputted through the output buffer 15, and then outputted through the output buffer 16, as recited in claim 1.  No further distinguishing details are clearly recited in the claim.
The NAND-type flash memory and the associated page readout are deemed obvious, as explained in the rejections above.
Claim 8 is rejected similarly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824